DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement was submitted on 11/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claim 2 have been fully considered and are partially persuasive.  The objection of claim  2 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejection Under 35 U.S.C. § 112”, with respect to claims 1-6 have been fully considered and are partially persuasive.  The rejection 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “fist” in line 16 to “first”.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities:  change “the multiple frequency blocks” in lines 3-6 to “the plurality of frequency blocks”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “fist” in line 15 to “first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Regarding claim 2, Applicant has amended claim 2 to have “the multiple frequency blocks” from “the other multiple frequency blocks”. After a review of the specification and with no explanation by the Applicant, the specification does not support this claim.
Regarding claim 5, claim 5 recite “A user equipment” comprising “a reception processing circuit…or the downlink” and “the downlink signal includes a first signal in the first time period and a second signal in the second time period”. After a review of the specification, the specification does not support these limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear what is meant by “the controller is configured…same in the multiple frequency blocks”. The use of “timing of multiple symbols…are the same in each of the multiple frequency blocks” would in one embodiment cause the timing of symbols to be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20150256308 to Ma et al (hereinafter Ma) (IDS filed 8/1/2019) and in view of US PGPub 20160352551 to Zhang et al (hereinafter Zhang).

Regarding claim 1, Ma teaches a base station to be used in a communication system in which an uplink and a downlink are time-multiplexed (¶ 39, FIG. 9 is a block diagram of a processing system 900 that can be used to implement various embodiments….processing system can be part of a BS…), the base station comprising: 
a controller configured to: set a first time period and a second time period in a first frequency block, the first frequency block being any of a plurality of frequency blocks included in the uplink or the downlink (¶ 39, CPU 910; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band of the carrier allocated for transmissions in a wireless network, wherein each one of the MAB regions comprises frequency-time slots or blocks of at least one of the MAB types; fig. 3, shows a slot having symbols with a length and cyclic prefixes with a length; figs. 6, shows MAB regions -1 and 3 in a single bottom row frequency block among three frequency blocks, which is top row, middle row and bottom row, and MAB region -1 having a time period of the start of the MAB region -1 to the end of MAB region -1 and MAB region 3 having a time period of the start of MAB region 3 to the end of MAB region 3; fig. 1, shows UL and DL transmission between a 
and a transmitter configured to transmit setting information indicating one or more of values to be used for the second time period, the one or more of values including at least either a subcarrier spacing or a cyclic prefix length to be used for the second time period (fig. 9, network interface 950; ¶ 42; fig. 1, shows communication between a base station 110 and a user equipment 120; ¶ 37, At step 730, parameters of at least one of the MAB types are signaled to a network device (e.g., UE). The parameters indicate a sub-carrier spacing, a useful symbol length, and a cyclic prefix length of the at least one of the MAB types. The parameters include the sub-carrier spacing, the useful symbol length, and/or the cyclic prefix length of…MAB types; ¶ 38, dynamically defined MAB types (e.g., via signaling of parameters); fig. 6, shows a time period of the start of the MAB region -1 to the end of MAB region -1 or MAB region 3 having a time period of the start of MAB region 3 to the end of MAB region 3; ¶ 34, a first MAB region (e.g., of MAB type-1)… a MAB type-3 region),
wherein the transmitter is configured to transmit a first signal in the first time period and a second signal in the second time period, the first signal and the second signal being different from each other in at least either the subcarrier spacing or the cyclic prefix length (fig. 9, network interface 950; abstract, establishing a plurality of multiple access block ( MAB) types…for waveform transmissions; ¶ 5, transmitting a signal on frequency-time slots in the MAB region in accordance with a MAB type selected for the MAB region; ¶ 32, MAB types that may be used in OFDM communications; ¶ 35, a mapping between one or more types of traffic /transmissions and one or more corresponding MAB regions; ¶ 36, MAB region based transmissions; ¶ 38, Both the transmitter and the receiver need to transmit and receive the signal 
wherein the controller is configured to align a first symbol and a second symbol in a symbol timing when there is a total length of the first symbol and a total length of the second symbol, the first symbol belonging to the first frequency block, the second symbol belonging to a second frequency block other than the first frequency block from among the plurality of frequency blocks, the total length being a length obtained by adding the cyclic prefix length to a symbol length (¶ 39, CPU 910; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band of the carrier allocated for transmissions in a wireless network, wherein each one of the MAB regions comprises frequency-time slots or blocks of at least one of the MAB types; ¶ 28, a basic multiple access block (MAB) is defined as a transport unit that occupies a specified bandwidth and lasts for specified time duration; ¶ 36, Variable waveform parameters for configuring the multiple access blocks…can also be dynamically selected; ¶ 38, The frequency-time multiple-access blocks have a sub-carrier spacing, a useful symbol length, and a cyclic prefix length according to a predefined MAB type associated with the MAB region or dynamically defined MAB types (e.g., via signaling of parameters); ¶ 29, multiple access blocks (frequency-time slots…). In view of ¶ 37 and 29, a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma’s teachings with Ma’s one or more other embodiments. The motivation is meeting performance and efficiency demands (Ma ¶ 24). 
Although Ma teaches the controller is configured to align a first symbol and a second symbol in a symbol timing when there is a total length of the first symbol and a total length of the second symbol and suggests that a total length of the first symbol and a total length of the second symbol could be the same (¶ 24, MAB regions with different sub-carrier spacing and/or symbol time duration; ¶ 28, different MAB types may have different sub-carrier spacing, different useful OFDM symbol length, and/or different cyclic prefix length; ¶ 34, The flexible…symbol duration allocation embodiments above are merely examples, and other configurations of…symbol duration allocation configurations are possible), Ma does not 
Zhang in the same or similar field of endeavor teaches a controller is configured to align a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol (¶ 153, the present disclosure is also directed to the various components for performing at least some of the aspects and features of the described methods, be it by way of hardware components, software or any combination of the two; ¶ 16, each OFDM symbol transmitted using the first set of parameters each commence on a time boundary that aligns with an OFDM symbol transmitted using the second set of parameters; ¶ 40, one or more OFDM symbols, where the symbols may have the same…lengths…; ¶ 41, Each OFDM symbol consists of a CP part…and one useful OFDM signal part). In view of Ma suggesting that a total length of the first symbol and a total length of the second symbol could be the same, by modifying Ma’s teachings of the controller is configured to align a first symbol and a second symbol in a symbol timing when there is a total length of the first symbol and a total length of the second symbol with Zhang’s teachings of a controller is configured to align a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol, the modification results in the controller is configured to align a first symbol and a second symbol in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma’s teachings with Zhang’s above teachings. The motivation is facilitating overall system efficiency (Zhang ¶ 36). Known work in one field of 

Regarding claim 2, the combination teaches the base station according to claim 1, wherein the controller is configured to cause timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are present in each of the multiple frequency blocks to match timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are present in the multiple frequency blocks (This limitation is interpreted as best understood by the Examiner; Ma ¶ 39; ¶ 7; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band; ¶ 28, MAB regions, with each MAB region consisting of basic frequency-time slots having…symbol duration; ¶ 29, multiple access blocks (frequency-time slots…). In view of ¶ 37 and 29, a MAB/multiple access block contains a slot; fig. 3, shows a slot having symbols with a length and cyclic prefixes with a length; abstract, symbol duration includes the useful symbol length and its associated cyclic prefix length; fig. 5, shows leftmost top Basic MAB (type-1) (which has a leftmost symbol in view of ¶ 37 and 29 and fig. 3) of MAB Region -1 of top frequency block, leftmost top Basic MAB (type-2) (which has a leftmost symbol in view of ¶ 37 and 29 and fig. 3) of MAB Region -2 of middle frequency block and leftmost top Basic MAB (type-3) (which has a leftmost symbol in view of ¶ 37 and 29 and fig. 3) of MAB Region -3 of bottom frequency block aligned with leftmost bottom Basic MAB (type-1) (which has a leftmost symbol in view of ¶ 37 and 29 and fig. 3) of MAB Region -1 of top frequency block, leftmost bottom Basic MAB (type-2) (which has a leftmost symbol in view of ¶ 37 and 29 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ma’s one or more other embodiments. The motivation is meeting performance and efficiency demands (Ma ¶ 24). 
Although Ma teaches the controller is configured to cause timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are present in each of the multiple frequency blocks to match timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are present in the multiple frequency blocks, Ma does not explicitly disclose the part where total lengths of symbol lengths and cyclic prefixes are the same and does not explicitly disclose the controller is configured to cause timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same in each of the multiple frequency blocks to match timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same in the multiple frequency blocks.
Zhang in the same or similar field of endeavor teaches multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same (¶ 40, one or more OFDM symbols, where the symbols may have the same…lengths…; ¶ 41, Each OFDM symbol consists of a CP part…and one useful OFDM signal part). By modifying Ma’s teachings of the controller is configured to cause timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are present in each of the multiple frequency blocks to match timing of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are present in the multiple frequency blocks with Zhang’s teachings of multiple symbols of which total lengths of symbol 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zhang’s teachings of multiple symbols of which total lengths of symbol lengths and cyclic prefixes are the same. The motivation is facilitating overall system efficiency (Zhang ¶ 36).

	Regarding claim 6, claim 6 recite similar features of claim 1 and is thus rejected under similar rationale.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Zhang and in view of US PGPub 20180191473 to Ashraf et al (hereinafter Ashraf).

Regarding claim 3, the combination teaches the base station according to claim 1.
Although the combination teaches the controller is configured to allocate communication resources for the first time period and communication resources for the second time period (Ma ¶ 39; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network 
Ashraf in the same or similar field of endeavor teaches a controller is configured to simultaneously allocate communication resources for a first time period and communication resources for a second time period to a single user equipment (¶ 47, The processor 42 may be multi-core, i.e., having two or more processor cores utilized for enhanced performance, reduced power consumption, and more efficient simultaneous processing of multiple tasks; abstract, discloses allocating frequency and time resources; fig. 15, shows UE 1 is allocated frequency and time resources in two time intervals). By modifying the combination’s teachings of the controller is configured to allocate communication resources for the first time period and communication resources for the second time period and a single user equipment with Ashraf’s teachings of a controller is configured to simultaneously allocate communication resources for a first time period and communication resources for a second time period to a single user equipment, the modification results in the controller is configured to simultaneously allocate communication 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ashraf’s above teachings. The motivation is efficiently supporting different services (Ashraf ¶ 8). Known work in one field of endeavor (Ashraf prior art) may prompt variations of it for use in either the same field or a different one (Ma prior art) based on design incentives (efficiently supporting different services) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 4, the combination teaches the base station according to claim 3.
Although the combination teaches a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the second time period and a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the first time period (Ma ¶ 39; ¶ 7, at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor. The programming includes instructions to…partition a frequency and time plane of a carrier spectrum band into a plurality of MAB regions comprising frequency-time slots; ¶ 37, The method can be implemented by a network component, such as a base station…At step 720, a plurality of MAB regions are defined in a frequency-time plane of the spectrum band of the carrier allocated for transmissions in a wireless network, wherein each one of the MAB regions comprises frequency-time slots or blocks of at least one of the MAB types; fig. 6, shows a frequency bandwidth associated with each MAB region and shows MAB region -1 having a time period of the start of the MAB region -1 to the end of MAB region -1 and MAB region 3 having 
Ashraf’s in the same or similar field of endeavor teaches the concept of a frequency bandwidth of communication resources allocated for a second time period is larger than a frequency bandwidth of communication resources allocated for a first time period (abstract, for a first time interval, allocates first and second portions of a frequency band… For a second time interval, third and fourth non-overlapping portions of a frequency band are allocated; ¶ 66, the fourth portion is larger than the…second portions; ¶ 65, fourth portion…differs from the second portion…the first and third portions…are different…in some cases, all four portions…can be completely different from each of the other portions). By modifying the combination’s teachings of a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the second time period and a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the first time period with Ashraf’s teachings of a frequency bandwidth of communication resources allocated for a second time period is larger than a frequency bandwidth of communication resources allocated for a first time period, the modification results in a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the second time period is larger than a frequency bandwidth of the communication resources allocated by the controller to the single user equipment for the first time period.
.

Allowable Subject Matter
Claim(s) 5 would be allowable if Applicant provides support within the specification for the entire claim to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 2017/0238301 to Nakazawa et al. discloses aligning a first symbol and a second symbol in a symbol timing when a total length of the fist symbol is equal to a total length of the second symbol, the first symbol belonging to a first frequency block, the second symbol belonging to a second frequency block other than the first frequency block from among a plurality of frequency blocks, the total length being a length obtained by adding a cyclic prefix length to a symbol length (see at least fig. 12 and ¶ 302).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476